--------------------------------------------------------------------------------

Exhibit 10.2

LICENSE AGREEMENT

     This License Agreement (this “Agreement”) is made and entered into as of
the 6th day of February, 2008, by and between AlphaKat - Global Energy GmbH, a
company organized and existing under the laws of Germany (“Licensor”), and
Covanta Energy Corporation, a corporation organized and existing under the laws
of the State of Delaware (“Covanta”).

     WHEREAS, AlphaKat GmbH, a company organized and existing under the laws of
Germany (as further defined below, “AK”), has granted certain rights to Licensor
with respect to a proprietary technology to convert waste material that contains
hydrocarbons into diesel oil (as further defined below, the “Technology”) in
various countries, including the United States, China, the United Kingdom and
the Republic of Ireland;

     WHEREAS, Covanta is interested in obtaining license rights from Licensor
with respect to the Technology, all on the terms and conditions set forth
herein; and

WHEREAS, Licensor is willing to grant such license rights to Covanta, all on the
terms and conditions set forth herein;

NOW, THEREFORE, in light of the mutual premises set forth herein and other good
and valuable consideration, the receipt and the sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows.

ARTICLE 1 – DEFINITIONS AND INTERPRETATION

Section 1.1 Capitalized Terms. Unless otherwise specified herein, the following
capitalized terms shall have the following meanings:

     “Affiliate” means, in relation to any Person, any other Person that
controls, is controlled by, or is in common control with, such Person. For the
purpose of this definition, control means the direct or indirect control of
fifty percent (50%) or more of the voting rights in such Person or the power to
direct the management or policies of such Person, whether by operation of law,
by contract or otherwise. Except as shall otherwise be expressly provided in
this Agreement, and for the avoidance of any doubt, as of the Effective Date,
(i) Licensor and AK are Affiliates and (ii) Licensor and Global are Affiliates,
but AK and Global are not Affiliates.

     “Agreement” has the meaning set forth in the first paragraph hereof.

     “AK” means AlphaKat GmbH, a company organized and existing under the laws
of Germany, and its successors and permitted assigns.

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     “Commercial Waste” means all non-hazardous solid waste that is collected
from commercial establishments, including residential apartment buildings,
office buildings, restaurants, industrial parks, all other business facilities
and all recyclable materials from recycling facilities.

     “Competitor” means a Competitor of Covanta or a Competitor of Licensor, as
the context requires.

     “Competitor of Covanta” means a Person, directly or through Affiliates,
engaged primarily in the waste disposal business, including the energy from
waste business.

     “Competitor of Licensor” means a Person, directly or through Affiliates,
engaged primarily in the business of selling equipment that converts waste or
organic feedstock(s) containing hydrocarbon materials into diesel fuel or any
Person that is involved primarily in the development of such equipment or the
technology on which it is based.

     “Contracted Waste” means all non-hazardous waste, regardless of the source
of such waste, which is under contract to be delivered to Covanta or any of its
Affiliates for disposal in, or processing by, one of the facilities owned or
operated by Covanta or any of its Affiliates.

     “Covanta” has the meaning set forth in the first paragraph hereof and
includes its successors and permitted assigns.

     “Default” has the meaning set forth in Section 10.1.

     “Demonstration Plant” has the meaning set forth in Section 2.2.

     “Dispute” has the meaning set forth in Section 9.1.

     “Document Package” has the meaning set forth in Section 4.5(b)(iii) .

     “Effective Date” has the meaning set forth in Section 5.1.

     “Extended Period” means the period that begins on the date that the Initial
Period ends and terminate on the fifth (5th) anniversary thereof, as further
provided for in Section 2.1(b) .

     “Feedstock” means Household Waste, Contracted Waste, Commercial Waste or
Radial Biomass, as the case may be.

     “Full Right” means that the Person being granted the right(s) described
herein shall be the only Person that is entitled to exercise such right(s) so
long as this Agreement is in effect and that no other Person shall be
authorized, by the grantor of such right(s), to exercise such right(s) or be
granted such right(s).

2

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     “Global” means Global Energy, Inc., a Nevada corporation.

     “Governmental Organization” has the meaning set forth in Section 2.5.

     “Household Waste” means all non-hazardous, post-recycled municipal solid
waste which is collected from residences, which waste is of the type normally
accepted for processing at waste to energy facilities in the United States,
China, the United Kingdom or the Republic of Ireland, as the case may be.

     “ICC” means the International Chamber of Commerce.

     “ICC Rules” has the meaning set forth in Section 9.1.

     “Improvements” means all the techniques, enhancements, modifications,
changes, experience, methods, information, data or knowledge that will be
created or acquired in the future relating to the Technology and/or the
manufacturing of such components for Systems (whether or not patentable, useful
or workable) through the implementation, development, testing and improvement of
the Technology.

     “Initial Period” means the period which begins on the date that the Interim
Period ends and terminates on the tenth (10th) anniversary thereof.

     “Intellectual Property” means any intellectual property and/or proprietary
information and materials relating to the Technology along with all rights
therein, whether existing before or conceived or developed after the Effective
Date (except as otherwise expressly provided), including: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice), including the Patents; (ii) trademarks,
service marks, trade dress, trade names, corporate names, logos, slogans and
Internet domain names, together with all goodwill associated with each of the
foregoing; (iii) copyrights and copyrightable works; (iv) trade secrets,
confidential information and know-how (including ideas, formulae, compositions,
manufacturing and production processes and techniques, research and development
information, test data and results, drawings, specifications, designs, supplier
lists and related information); and (vi) registrations, applications,
divisionals, continuations, continuations-in-part, foreign counterparts and
renewals for any of the foregoing.

     “Interim Period” means the period which begins on the Effective Date and
ends twelve (12) months following the date that the Demonstration Plant has been
successfully commissioned and is ready for commercial operation; provided,
however, that if the Demonstration Plant passes the performance test agreed to
by the Parties as provided for in Section 2.2(c) more than thirty (30) days
prior to the scheduled end of the Interim Period, the Interim Period shall
terminate thirty (30) days following the date that the Demonstration Plant has
passed such performance test.

3

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     “KDV 500” means the system of components, including all of the structural
steel, piping, pumps, vessels, control systems, wiring, two proprietary “mixing
turbine pumps” and the operations, maintenance and start-up manuals provided by
AK, to convert hydrocarbon feedstock, including any Feedstock, into diesel oil
using the Technology which is capable of producing a minimum of 500 liters of
diesel oil per hour.

     “Licensor” has the meaning set forth in the first paragraph hereof and
includes its successors and permitted assigns.

     “Parties” means Licensor and Covanta.

     “Party” means Licensor or Covanta, as the case may be.

     “Patents” means any existing or future patent applications, patents,
registrations, utility models and utility model applications relating to the
Technology which are necessary or useful to manufacture or to sell, offer for
sale, use or otherwise make available Systems or the components of Systems,
including those set forth in Exhibit 2 attached hereto.

     “Person” means any natural person, corporation, company, partnership,
business trust, governmental authority or other entity.

     “Project” means a project which is owned by Covanta, a Covanta Affiliate or
a Governmental Organization, in whole or in part, to convert a Feedstock to
diesel oil using the Technology in Territory A or Territory B.

     “Purchase Order” has the meaning set forth in Section 2.6.

     “Purchaser” has the meaning set forth in Section 2.6.

     “Qualified Right” means that the Person being granted the right(s)
described herein shall be entitled to exercise such right(s) so long as this
Agreement is in effect, but the grantor of such right(s) shall be entitled to
grant such right(s) or allow such right(s) to be exercised by all other Persons
except a Person that is precluded from exercising such right(s) under the
express terms hereof.

     “Radial Biomass” means biomass, including wood, wood waste and other types
of cellulosic materials which are collected within or from an area within a 100
mile radius of any biomass facility that is owned by Covanta or an Affiliate of
Covanta in the states of California or New York as of the Effective Date.

     “Rights Agreements” means (i) the “Terms of Agreement” dated May 2, 2007,
(ii) the “Shareholders’ Agreement” dated July 10, 2007 and (iii) the Articles of
Association of Licensor dated November 14, 2007 and November 22, 2007, a copy of
each of which is attached hereto in Exhibit 1.

4

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     “System” means any system of components, whether it is in existence today
or developed hereafter, including all of the structural steel, piping, pumps,
vessels, control systems, wiring, the proprietary “mixing turbine pump(s),” any
new components of any future system of components and all of the operations,
maintenance and start-up manuals provided by AK, to convert hydrocarbon
feedstock, including any Feedstock, into diesel oil using the Technology,
including, for the avoidance of doubt, the KDV 500.

     “Technology” means the proprietary, renewable diesel technology developed
by Dr. Christian Koch (as well as any related technology licensed to Dr.
Christian Koch or to AK) to convert municipal solid waste, organic materials,
sludge and other hydrocarbon materials, including Feedstock, to diesel oil,
including all Improvements to such technology made or acquired from time to
time, including Intellectual Property, Systems, the formulation of catalysts
used in Systems and all related materials and information, including the
Document Package.

     “Territory A” means the United States.

     “Territory B” means China, the United Kingdom and the Republic of Ireland.

     “Third Party Purchaser” has the meaning set forth in Section 2.6.

Section 1.2 Interpretation. In this Agreement, unless otherwise indicated or
required by the context:

     (a) Reference to and the definition of any document (including this
Agreement) or any applicable law shall be deemed a reference to such document or
applicable law as it may be amended, supplemented, revised or modified from time
to time;

     (b) All references to an “Article,” “Section” or “Exhibit” are to an
Article or Section hereof or to an Exhibit attached hereto;

     (c) Article and Section headings and other captions are for the purpose of
reference only and do not limit or affect the meaning of the terms and
provisions hereof;

     (d) Defined terms in the singular include the plural and vice versa, and
the masculine, feminine and neuter gender include all genders;

     (e) The words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement; and

     (f) The words “include,” “includes” and “including” mean include, includes,
and including “without limitation” and “without limitation by specification.”

5

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

ARTICLE 2 – LICENSE RIGHTS

Section 2.1 Grant of License Rights. Subject to the further terms of this
Agreement, Licensor hereby grants the following license rights to Covanta: Until
Covanta has satisfied the two (2) conditions which are set forth in Section
2.1(a) (relating to the purchase of the Demonstration Plant and an additional
five (5) Systems), Covanta shall have the Qualified Right in Territory A and
Territory B to use, practice and make Improvements to the Technology in
connection with Projects using any Feedstock. Once Covanta has satisfied the two
(2) conditions which are set forth in Section 2.1(a), Covanta shall have the
following rights during the Initial Period and, if the election provided for in
Section 2.1(b) is timely made by Covanta, during the Extended Period: (i) the
Full Right in Territory A and the Qualified Right in Territory B to use,
practice and make Improvements to the Technology in connection with Projects
using Household Waste; (ii) the Full Right in Territory A and Territory B to
use, practice and make Improvements to the Technology in connection with
Projects using Contracted Waste; (iii) the Full Right in the applicable areas of
Territory A to use, practice and make Improvements to the Technology in
connection with Projects using Radial Biomass; and (iv) the Qualified Right in
Territory A and Territory B to use, practice and make Improvements to the
Technology in connection with Projects using Commercial Waste. As further
provided for in Sections 2.5 and 2.6, Covanta shall have the right to arrange
for the sale of Systems to Governmental Organizations pursuant to a Purchase
Order with AK. Furthermore, nothing which is contained herein shall restrict the
sale of any Project by Covanta at any time to any Person other than a Competitor
of Licensor. For the avoidance of doubt, Covanta shall be entitled to exercise
any or all of the license rights that are granted to it hereunder itself or
through any of its Affiliates, but Covanta shall not have the right to issue
sublicenses to any Person other than an Affiliate. The Parties further agree as
follows:

     (a) To secure its rights hereunder, Covanta shall satisfy the following two
(2) conditions: (i) issue a Purchase Order for the Demonstration Plant by the
date that is specified in Section 4.5 and make the payments required pursuant to
such Purchase Order as and when due thereunder; and (ii) place one or more
additional Purchase Order(s) for a total of five (5) Systems (excluding the
Purchase Order for the Demonstration Plant) no later than one year after the
start of the Initial Period and make a down payment equal to ten percent (10%)
of the Purchase Price to Licensor at the time that such Purchase Order(s) are
placed for Licensor to hold in escrow pending finalization of the Purchase
Order(s) between AK and Covanta, it being agreed that Licensor can release the
sum of [*****] to AK for preliminary engineering work associated with the
Purchase Order(s) and the balance of the deposit shall be released to AK as is
provided for in the Purchase Order(s) once it is finalized by AK and Covanta. If
Covanta decides, for any reason, to terminate this Agreement and to give up its
license rights hereunder after placing such Purchase Order(s) and making the
required down payment to Licensor, the Licensor shall refund such deposit to
Covanta.

     (b) Covanta shall have the right to elect, in its sole discretion, to
extend the term of the Initial Period for an additional five (5) years, (such
extended term defined in

6

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Section 1.1 as the “Extended Period”), Covanta to notify Licensor in writing at
least ninety (90) days prior to the end of the Initial Period if it wants to
extend the Initial Period for an additional five (5) years.

     (c) During the period that starts on the Effective Date and ends on the
earlier to occur of (i) the termination hereof and (ii) the date that Covanta
has satisfied the two (2) conditions which are set forth in Section 2.1(a),
Licensor shall not (i) grant any rights to any Person (other than Global) with
respect to the Technology in Territory A in connection with any projects using
Household Waste or any projects using Radial Biomass or (ii) sell Systems to any
Person for delivery to or use in Territory A if such Systems are to be used to
process Household Waste or Radial Biomass unless each of the requirements that
are specified in Section 2.1(d) are complied with.

     (d) If any Person contacts Licensor at any time during the period specified
in Section 2.1(c) to purchase one or more Systems for any purpose specified in
clause (ii) of Section 2.1(c), Licensor shall (i) provide a written notice of
such contact to Covanta and (ii) notify such Person in writing (with a copy of
such notice to Covanta) that no Systems can be sold for such purpose unless
Covanta is given a “right of first offer” with respect to such Systems. The term
“right of first offer” means that such Person offers Covanta, in writing, the
right to invest 50 percent of the cost of the project to be developed with such
Systems and to own 50 percent of such project (on an equal basis and terms with
such Person) and the right to operate such project or such other arrangement
acceptable to such Person and Covanta. Covanta shall notify such Person and
Licensor, in writing, whether Covanta wants to be involved in such project as a
50 percent owner and operator or waive its right to do so. AK shall not enter
into a Purchase Order with such Person unless Licensor has satisfied the notice
requirements of this Section 2.1(d) and Covanta elects to not participate in the
project.

Section 2.2 Obligations During Interim Period. During the Interim Period,
Covanta shall:

     (a) Purchase and install, at its sole cost and expense, a demonstration
plant (the “Demonstration Plant”) using Household Waste and/or Contracted Waste
which shall be comprised of a single KDV 500 (it being agreed that Covanta shall
determine, in its sole discretion, whether to order the KDV 500 with a single
proprietary mixing turbine pump or two such pumps) at a site designated by
Covanta in Territory A;

     (b) Use commercially reasonable efforts to permit and complete installation
of the Demonstration Plant to enable it to achieve commercial operation on or
before October 1, 2008, subject to the commitment of AK to deliver the KDV 500
(with one or two proprietary mixing turbine pumps as is ordered by Covanta) on
or before such date and such other factors that are outside of the control of
Covanta;

     (c) Working together in good faith with Licensor, within thirty (30) days
of the Effective Date, develop a plan which will define the requirements for a
performance test for the Demonstration Plant, including the duration of the
test, the availability,

7

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

reliability, conversion efficiency and other relevant factors and such other
parameters as the Parties and AK may agree, consistent with prudent engineering
practices;

     (d) Use commercially reasonable efforts to conduct the performance test
during the first six (6) months following the commissioning of the Demonstration
Plant or as soon as thereafter possible;

     (e) Operate and maintain the KDV 500 (with one or two proprietary mixing
turbine pumps as is ordered by Covanta); and

     (f) Notify Licensor in writing whether it wants to proceed to the Initial
Period at least sixty (60) days prior to the expiration of the Interim Period,
unless the Interim Period is being terminated earlier in accordance with the
proviso in the definition of the term “Interim Period,” in which case such
notice shall be given at least fifteen (15) days prior to the end of the Interim
Period.

Section 2.3 Retention of Full Rights. In order for Covanta to retain the Full
Rights in Territory A that are being granted to it by Licensor pursuant to
Section 2.1, following the satisfaction of the two (2) conditions set forth in
Section 2.1(a), during the Initial Period and the Extended Period, the following
shall apply:

     (a) During the Initial Period, Covanta shall be required to place Purchase
Orders for a number of KDV 500s, on a cumulative basis, measured at the end of
each calendar year (such number to be pro-rated to account for any partial
years) as follows:

Year 1 Total of 5 KDV 500s; Year 2 Total of 20 KDV 500s; Year 3 Total of 40 KDV
500s; Year 4 Total of 70 KDV 500s; Year 5 Total of 110 KDV 500s; Year 6 Total of
170 KDV 500s; Year 7 Total of 250 KDV 500s; Year 8 Total of 350 KDV 500s; Year 9
Total of 475 KDV 500s; and Year 10 Total of 600 KDV 500s.

During the Extended Period, Covanta shall be required to place Purchase Orders
for a number of KDV 500s, on a cumulative basis, measured at the end of each
calendar year (such number to be pro-rated to account for any partial years) as
follows:

Year 1 Total of 150 KDV 500s; Year 2 Total of 300 KDV 500s; Year 3 Total of 450
KDV 500s; Year 4 Total of 600 KDV 500s; and Year 5 Total of 750 KDV 500s;

8

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     (b) For purpose of meeting any of the minimum order thresholds for KDV 500s
which are set forth in Section 2.3(a), if a System is developed by AK (such as
the “KDV 2000” which is currently under development by AK) that is capable of
producing a higher amount of diesel oil per hour than a KDV 500 (expected to be
2,000 liters per hour in the case of a “KDV 2000” as compared to 500 liters per
hour for a KDV 500), then such System will count as more than one KDV 500 based
on the amount of diesel oil per hour capable of being provided (expected to be
four KDV 500s in the case of a “KDV 2000”).

     (c) If the Feedstock for any Project installed by Covanta requires Covanta
to secure more than 25 tons per day of Feedstock per KDV 500 to produce 500
liters per hour of diesel oil output, then the number of KDV 500s credited
towards meeting the minimum order threshold for KDV 500s set forth in Section
2.3(s) in connection with such Project shall be adjusted upwards to account for
the incremental Feedstock that has to be secured by Covanta. For example, if
Covanta purchases five KDV 500s for a Project that will use Household Waste and
Covanta has to secure 150 tons of Household Waste per day instead of 125 tons of
Household Waste per day to produce 2,500 liters of diesel oil per hour from such
Project, then Covanta will be credited as having ordered six KDV 500s for such
Project instead of five KDV 500s.

     (d) If Covanta fails to order the minimum number of KDV 500s (or equivalent
Systems) in any given year to satisfy the cumulative requirements for such year
set forth in Section 2.3(a), then Covanta shall be given one year (the “Recovery
Year”) to regain its Full Rights in Territory A by achieving the cumulative
threshold requirement that is applicable as of the end of such Recovery Year.
During the Recovery Year, Covanta’s license rights in Territory A shall be
Qualified Rights with respect to Licensor. However, Licensor shall not be
entitled to grant Full Rights to any other Person with respect to those rights
that were formerly Full Rights of Covanta hereunder. During the Recovery Year,
Licensor shall have the right to sell Systems to Persons other than a Competitor
of Covanta. If Covanta satisfies the cumulative requirement at the end of the
Recovery Year (or Licensor accepts that the cumulative requirement has been
satisfied), Covanta shall regain it Full Rights in Territory A. If Covanta fails
to regain its Full Rights during the Recovery Year, its license rights in
Territory A thereafter shall be Qualified Rights thereafter.

     (e) Notwithstanding anything contained herein to the contrary, Covanta
shall not lose its Full Rights in Territory A if Covanta fails to meet the
cumulative order requirements in Section 2.3(a) if (i) AK is not able to produce
enough Systems to meet Covanta’s Purchase Orders or (ii) any problems
experienced with the Technology in the Systems installed by AK make it
commercially unreasonable for Covanta to order any additional Systems until such
problems are resolved, in which case the Parties shall agree to an equitable
adjustment, in good faith, to the cumulative requirements provisions of Section
2.3(a) .

Section 2.4 Other Projects. Covanta is not authorized hereunder to develop a
project using the Technology for a feedstock that is not included in the
definition of Feedstock in

9

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Territory A or Territory B or in a location (regardless of feedstock) outside of
Territory A or Territory B. If Covanta wants to develop any such project,
Covanta shall first be required to contact Licensor for its prior approval.
Licensor shall determine whether the proposed project would violate any rights
that have been granted by Licensor to any Person and, if not, whether Licensor
is willing to agree to have Covanta pursue such project, any such approval to be
provided in writing. Notwithstanding anything which is contained herein to the
contrary, Covanta shall have the right to purchase up to ten (10) KDV 500s to
install at any of Covanta’s waste to energy facilities.

Section 2.5 Sale of Systems to Certain Governmental Organization. Licensor is
aware that Covanta often deals with municipalities and governmental
organizations (collectively referred to as “Governmental Organizations”) which
have the responsibility to dispose of waste in their jurisdiction and that such
Governmental Organizations sometimes insist on owning the systems and facilities
that process or dispose of such waste. In such cases, Covanta will seek to
arrange for the procurement and installation of such systems and facilities and
operate them under a long-term contract. If Covanta has an opportunity to sell
one or more Systems to a Governmental Organization that insists on owning such
Systems, Covanta shall be entitled to arrange for the sale of such Systems
pursuant to a Purchase Order as provided for in Section 2.6, but only if Covanta
or one of its Affiliates has entered into an agreement with the Governmental
Organization providing that the Systems will be operated by Covanta for a
minimum period of ten (10) years.

Section 2.6 Purchase Orders. All purchase orders for System(s) (“Purchase
Orders”) shall be entered into by and between AK (or its designee) and the
ultimate purchaser of such System(s) (the “Purchaser”), although all Purchase
Orders shall be placed through Licensor. Each Purchase Order shall include a set
of representations and warranties made by AK to the Purchaser which are
consistent with those provided by Licensor to Licensee in Article 8 and a
non-exclusive, irrevocable and perpetual license (a “Use License”) for the
Purchaser to (i) use, practice, operate, maintain, repair and make Improvements
to the System(s), (ii) purchase the catalyst that is required for the operation
of the System(s) from AK and/or any Person that is authorized to manufacture
and/or sell such catalyst by AK, (iii) purchase components and spare parts for
the System(s) from AK and/or any Person that is authorized to manufacture and/or
to sell such components and spare parts and (iv) reproduce, modify and
internally distribute copies of any and all materials and information received
by Licensee from Licensor and/or AK relating to the System(s), in whole or in
part. In addition, if the Purchaser sells or transfers any of the System(s) to
any Person (a “Third Party Purchaser”), the Purchaser shall be entitled to
transfer its Use License to such Third Party Purchaser and each Third Party
Purchaser shall be entitled to transfer such Use License to another Third Party
Purchaser. Notwithstanding anything to the contrary contained or implied in
clauses (ii) or (iii) of this Section 2.6, all Purchasers and all Third Party
Purchasers shall be entitled to procure components, spare parts and catalysts
that are commercially available from any Person. Further, if AK and the Persons
authorized to make spare parts and components that are not commercially
available are unable to timely supply the spare parts and components ordered by
a Purchaser or a Third Party Purchaser, such Purchaser or Third Party Purchaser
shall be

10

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

authorized to purchase such spare parts and components from any other Person and
to make such spare parts and components itself.

ARTICLE 3 – CONSIDERATION

Section 3.1 System Price of Demonstration Plant. The purchase price of the KDV
500 to be ordered for the Demonstration Plant shall be [*****], which includes
the cost of the equipment and components that are required to recover the
catalyst, and the cost of delivering the KDV 500 to the Demonstration Plant site
in the United States, assembling it, starting it up and making it ready for
commercial operation. Such price does not include (i) a [*****] percent sales
commission due to Licensor or others, (ii) the additional cost for any sulfur
reduction equipment or (iii) the additional cost for the equipment that is
needed to process the Feedstock. Licensor agrees that no commission shall be due
to it with respect to the Demonstration Plant. If Covanta decides to order the
KDV 500 with a single proprietary mixing turbine pump, the price of the KDV 500
shall be [*****].

Section 3.2 Sulfur Reduction Equipment. If sulfur reduction equipment is
required for the Demonstration Plant, Covanta shall have the right to require AK
to provide such equipment as part of the System being delivered, assembled,
started up and made ready for commercial operation, the cost of which shall not
exceed [*****].

Section 3.3 Reduction in Cost of Systems. Licensor anticipates that the base
price of Systems will decrease as AK expands the production facilities for
manufacturing Systems and puts arrangements in place with third party suppliers
for pipes, valves and other basic components of the System that can be purchased
from such third party suppliers and once it is no longer necessary for Licensor
to build and test each System and then disassemble it for shipment. Licensor and
Covanta will cooperate together in good faith and with AK to seek ways to help
reduce the cost of manufacturing and delivering Systems.

Section 3.4 Annual Pricing. Licensor, Covanta and AK shall agree on a procedure
to establish the price, at the end of each November, for the following year, of
(i) Systems, (ii) the catalyst that is used with the Technology, (iii)
replacement/spare parts for Systems and (iv) the cost for AK or Licensor to
provide services on Systems or other engineering services in order to (a) ensure
that such prices are not increased inappropriately from year to year and (b) to
provide price certainty to Covanta for the upcoming year in connection with the
Projects that it has under development. The Parties are aware that the current
price of a KDV 500 includes a technology fee of [*****] and acknowledge that the
minimum technology fee to AK from the sale of a System in the future, as
arrangements are put in place by AK to broaden the manufacturing base and reduce
the total cost of the Systems will include a technology fee not to exceed
[*****]. Licensor, Covanta and AK shall use their best efforts to negotiate in
good faith and agree as soon as practicable to the terms of such procedure and
any other mechanisms that may be necessary or helpful to determine the pricing
for the Systems or any other items. Licensor shall provide Covanta, prior to the
end of each November, with the updated pricing for the following year. Licensor
further agrees (and AK, by its execution of this Agreement in the space provided
below, agrees) that Covanta will not be charged more during any year for a

11

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

purchase of one or more Systems for delivery in a country than the lowest price
that is paid by any other licensee of Licensor or customer of AK for delivery in
such country in connection with a purchase of a comparable number of Systems in
such year.

Section 3.5 No Royalties. Neither Covanta (or its Affiliates) nor any Purchasers
or Third Party Purchasers shall be required to pay royalties to Licensor, AK,
Global or any other Person in connection with the exercise by Covanta or its
Affiliates of any of the license rights in the Technology granted under this
Agreement.

Section 3.6 Payment to AK. Upon the execution of this Agreement by Licensor and
the execution of the Acknowledgment and Agreement by Dr. Christian Koch and AK
in the space provided below, Covanta shall pay the sum of [*****] to AK, the
full amount of such payment to AK to be credited against the Purchase Price for
the Demonstration Plant under the Purchase Order for the Demonstration Plant.

ARTICLE 4 – CERTAIN OBLIGATIONS OF THE PARTIES

Section 4.1 Supply of Information. Licensor shall supply Covanta from time to
time with all information relating to the installation and operation of Systems
reasonably required or requested by Covanta. Further, Licensor and/or AK shall
provide Covanta with any revised or updated installation or operating manuals or
bulletins as soon as such materials are completed and available for
distribution.

Section 4.2 Provision of Technical Assistance. Notwithstanding Section 4.1,
Licensor shall not have any obligation to provide any engineering services or
technical assistance regarding the Technology or the Systems under this
Agreement. Any such services and assistance may be provided under other
agreements with Licensor or with AK.

Section 4.3 Acknowledgment and Agreement. Licensor shall arrange for Dr.
Christian Koch to execute this Agreement in the space that is provided below, on
behalf of himself and in his capacity as the President of AK, to evidence (i)
their acknowledgement that they have reviewed this Agreement and agree to any
obligations on their parts, (ii) their consent to the terms of this Agreement
and (iii) their agreement for AK to enter into a substantially similar form of
license agreement with Covanta if the rights of Licensor pursuant to or as
contemplated by the Rights Agreements are not supplemented to the extent
necessary to enable Licensor to grant all of the rights being granted to Covanta
hereunder or if any such rights granted to Licensor are terminated for any
reason, such new license agreement to preserve Covanta’s Full Rights and/or
Qualified Rights in Territory A and Territory B.

Section 4.4 Cooperation with Demonstration Plant. Licensor acknowledges that
there are a number of Improvements that could be made with respect to the design
and fabrication of the Technology that will enable the Demonstration Plant to be
more effective and that feedback from the initial start-up and operation of the
Demonstration Plant may yield additional possibilities for design and
fabrication Improvements. Licensor agrees that Licensor and AK shall cooperate
with Covanta to work on any such

12

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Improvements to the Technology prior to AK completing the manufacturing of the
System that is ordered for the Demonstration Plant, as well as following the
delivery, start-up and operation of such System.

Section 4.5 Purchase of the System for the Demonstration Plant. Covanta shall
place the Purchase Order for the System required for the Demonstration Plant,
and the Parties shall cooperate with one another in good faith in connection
therewith, as follows:

     (a) During the ninety (90) day period following the execution hereof,
Covanta and Licensor shall perform a detailed review of the results of the
testing of the facility in Eppendorf, Germany and all other relevant information
that is available to the Parties and their Affiliates, and provide all such
information, along with suggestions for any potential Improvements that can be
made to the System, to AK to ensure that the System which is ordered for the
Demonstration Plant will take into account all of such information and
suggestions. During such period, it is the expectation of the Parties that they
and their Affiliates will review and evaluate the mechanical process of the
System and provide all information regarding such review and evaluation to AK.

     (b) During the ninety (90) day period provided for in Section 4.5(a),
Licensor shall assist Covanta in negotiating the terms of the Purchase Order for
the System for the Demonstration Plant with AK. The Purchase Order shall reflect
the following terms and conditions and otherwise be acceptable to AK and
Covanta:

  (i)

A purchase price (the “Purchase Price”) consistent with the terms of this
Agreement, including Section 3.1 and 3.2;

        (ii)

A down payment equal to [*****] to AK by Covanta at the time this Agreement is
signed as provided for in Section 3.6;

        (iii)

The delivery by AK of a comprehensive package of documents for the System (the
“Document Package”), including all preliminary drawings, detailed heat and
material balances, interface control documents, equipment specifications, piping
and instrumentation diagrams, a System manufacturing plan and such other
documents as the Parties agree should be made available by AK for review by
Covanta;

        (iv)

Within twenty-one (21) days following the delivery of a complete Document
Package, AK, Licensor and Global shall meet to review the Document Package and
discuss any comments of, or changes being proposed by, Covanta and work out any
final changes to the Document Package;

        (v)

Within fifteen (15) days of agreeing on the Document Package, a payment of
[*****]by Covanta to AK if the KDV 500 is being ordered with two proprietary
mixing turbine pumps or a payment

13

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------


 

of [*****] by Covanta to AK if the KDV 500 is being ordered with only one
proprietary mixing turbine pump;

        (vi)

The right for Covanta to make one or more visits to AK’s facility to review the
fabrication of the System to confirm that the System is being fabricated in
accordance with the Document Package;

        (vii)

The obligation for AK to successfully test the completed System at AK’s
fabrication facility in Germany, it being agreed that Covanta shall be given at
least fifteen (15) days prior written notice of such test and the right to have
one or more individuals attend the test to verify that such test was
successfully completed, following which AK shall disassemble the System, prepare
the System for shipment and ship the System;

        (viii)

A payment of fifty percent (50%) of the balance of the Purchase Price (i.e., the
difference between the Purchase Price and all of the amounts paid previously by
Covanta to AK, such balance amount to be referred to herein as the “Purchase
Price Balance”) to AK by Covanta once the System has been successfully tested at
AK’s fabrication facility, disassembled for shipment and placed on a ship for
delivery to the United States;

        (ix)

A payment of twenty-five percent (25%) of the Purchase Price Balance to AK by
Covanta once the System has been physically delivered to the site of the
Demonstration Plant and it has been erected, assembled and deemed to be
mechanically complete; and

        (x)

A final payment of twenty-five percent (25%) of the Purchase Price Balance to AK
by Covanta once the System has passed all tests required for it to be deemed to
be ready for commercial operation.

     (c) At the end of the ninety (90) day period provided for in Section
4.5(a), the Purchase Order for the System for the Demonstration Plant shall be
placed by Covanta through Licensor, such Purchase Order to reflect a credit for
the [*****] payment made by Covanta to AK at the time this Agreement is signed
in accordance with the provisions of Section 3.6.

ARTICLE 5 – EFFECTIVE DATE AND TERM

Section 5.1 Effective Date. This Agreement shall become effective on the date
that it has been signed by both of the Parties and by Dr. Christian Koch (the
“Effective Date”).

14

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Section 5.2 Term of the Agreement. This Agreement shall continue in effect from
the Effective Date until July 1, 2028 unless it is terminated earlier by the
provisions hereof or by either Party in accordance with its rights hereunder.

ARTICLE 6 – INTELLECTUAL PROPERTY

Section 6.1 No Transfer of Ownership of the Technology. The Parties agree that
this Agreement shall not transfer the ownership of the Technology or any of the
Intellectual Property therein, and that Covanta will not have any right, title
or interest in or to the Technology, except as set forth in Section 6.2 or as
expressly licensed to Covanta pursuant to this Agreement or any separate
agreement.

Section 6.2 Improvements. All Improvements conceived, developed or acquired by
AK or Licensor during the term hereof shall be included under the license rights
granted herein. All such Improvements conceived, developed or acquired
exclusively by AK or Licensor shall remain the property of AK or Licensor,
respectively. All processes, components, systems or other technology, whether or
not constituting an Improvement, conceived, developed or acquired exclusively by
Covanta shall remain the property of Covanta.

Section 6.3 Covanta Technologies. Licensor acknowledges that Covanta is engaged
in operating, developing, creating, manufacturing, marketing, reproducing,
distributing, using, licensing and otherwise commercializing a variety of
technologies, components and applications relating to processing waste and
creating energy from a variety of waste sources. In connection with this line of
business, Covanta owns or otherwise has rights in intellectual property as of
the Effective Date and may acquire other ownership or rights in other
intellectual property after the Effective Date. Licensor acknowledges and agrees
that Covanta shall not have any obligation under this Agreement to disclose to
Licensor or make available for use by Licensor any such intellectual property.

Section 6.4 Sharing of Intellectual Property. If either Party wants to expand
the scope of their business relationship and disclose to the other Party
intellectual property that has been independently developed or acquired, but
which is not otherwise expressly covered by the terms of this Agreement and the
other Party is interested in such disclosure, the Parties shall enter into a
written agreement identifying such intellectual property and the terms and
conditions relating to the disclosure and use thereof.

ARTICLE 7 – INFRINGEMENT AND DESIGNATIONS

Section 7.1 Notice of Infringements. During the term hereof, Licensor and
Covanta shall promptly notify each other in writing with respect to any claim of
infringement of any Patent or other right asserted against it by any Person
arising out of the exercise of the rights being granted hereunder.

15

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Section 7.2 Indemnity for Infringement or Misappropriation. Licensor shall
indemnify and hold harmless Covanta, its Affiliates, any Purchasers and Third
Party Purchasers (collectively, the “Indemnified Parties”) from any and all
claims of infringement or misappropriation and attendant damages and costs by
virtue of the exercise of the rights granted to an Indemnified Party hereunder
or under any Purchase Order. To secure the indemnity provided for in this
Section 7.2, the Indemnified Party shall: (i) provide notice to Licensor of the
claim giving rise to the liability as soon as reasonably practicable after
receiving a notice of the claim, it being agreed that any delay in providing
such notice to Licensor shall not relieve Licensor of its indemnity obligations
except to the extent it was prejudiced by such delay; and (ii) use reasonable
business efforts to cooperate fully with Licensor in defending the claim;
provided, however, that Licensor shall not enter into any settlement or
compromise creating any payment obligation, admission or other obligation on the
part of any Indemnified Party without such Indemnified Party’s prior written
consent. The Indemnified Parties shall permit Licensor to defend and compromise
such claim, but each Indemnified Party may employ its own counsel, at its own
expense, to assist Licensor with respect to any such claim. Notwithstanding the
foregoing, the Indemnified Parties shall not be entitled to indemnification
hereunder if the infringement is due to the Indemnified Party or its Affiliates:
(i) using the System in violation of the express written operating instructions
that are provided by AK if the subject claim would have been avoided but for
such unauthorized use; or (ii) modifying the System in a manner which is not
authorized by Licensor which actually causes such infringement if the subject
claim would have been avoided but for such modification.

Section 7.3 Use of Designations. If requested by Licensor in writing, Covanta
shall, in accordance with the written instructions of Licensor, provide for any
System or any part of the Technology, legible statutory notice of any Patent,
the existence of the license herein granted and the identity of Licensor and/or
AK. Notwithstanding anything contained herein to the contrary, no rights are
being granted by either Party to the other regarding their respective trade
names or trademarks.

Section 7.4 Limitation of Liability. The Parties expressly waive any claims
against each other and their respective Affiliates for indirect, special,
non-compensatory, incidental, punitive, exemplary or consequential damages of
any type, whether arising in contract or tort (including negligence, whether
sole, joint or concurrent or strict liability), arising out of or relating to
this Agreement or a breach hereof; provided, however, that this provision shall
not waive any claims that the Parties may have under any other agreements
entered into between the Parties. The limitations on liability and the remedies
set forth in this Agreement have been expressly bargained for by the Parties and
reflect the knowing allocation of the risks inherent in this Agreement between
the Parties.

ARTICLE 8 – REPRESENTATIONS AND WARRANTIES

Section 8.1 Party Representations. As of the Effective Date, each Party
represents and warrants to the other Party that:

16

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     (a) It is duly organized and validly existing and, where applicable, is in
good standing under the laws of the jurisdiction of its formation and it has all
requisite power and authority to enter into and perform its obligations under
this Agreement;

     (b) The execution, delivery and performance of this Agreement have been
authorized and approved by its Board of Directors and do not and will not (i)
violate any law, rule, regulation, order, decree or permit which is applicable
to it or (ii) violate its organizational documents or any agreement to which it
is a party;

     (c) This Agreement is a legal and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except to the
extent enforceability is modified by bankruptcy, reorganization and other
similar laws affecting the rights of creditors generally and by general
principles of equity; and

     (d) There is no litigation pending or, to the best of its knowledge,
threatened to which such Party, its parent or any of its subsidiaries is a party
that, if adversely determined, would have a material adverse effect on the
financial condition, prospects or business of such Party or its ability to
perform its obligations under this Agreement.

Section 8.2 Licensor Representations Regarding the Technology. As of the
Effective Date, Licensor represents and warrants to Covanta, its Affiliates and
each Purchaser and Third Party Purchaser that:

     (a) A list of all relevant Patents as of the Effective Date is set forth in
Exhibit 2 attached hereto and all such Patents are current and valid as of the
Effective Date with any and all required fees to maintain the same having been
paid;

     (b) Licensor has licensed or otherwise has or otherwise will secure the
rights in and to the existing and future Technology, including Intellectual
Property necessary for Licensor to grant to Covanta the rights being granted in
this Agreement, and there are no rights, options or other contractual
obligations on the part of AK, Dr. Christian Koch or any other Person that would
result in such Technology, including Intellectual Property, no longer being
owned by or licensed to AK or licensed by Licensor, and AK shall maintain,
prosecute and defend (or cause any other Person that owns any Patents to
maintain, prosecute and defend) all Patents and pay all fees in connection
therewith;

     (c) The Technology, including Intellectual Property, does not use or
include or rely on any third party intellectual property and no third party owns
any rights, including intellectual property rights, necessary to Covanta’s
exercise of any of its rights under this Agreement that have not been licensed
to AK;

     (d) Except for any rights granted to Global or to American Renewable
Diesel, LLC, no rights have been provided to, or authorized for, any Person to
exercise any rights in, the Technology, including the Intellectual Property,
which are inconsistent with the rights granted to Covanta hereunder;

17

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     (e) The Technology as currently used by AK and as planned to be used by
Licensor and Covanta in accordance with the terms of this Agreement, does not
infringe, misappropriate or otherwise violate any patent, copyright, trademark,
trade secret or other proprietary or intellectual property right of any Person,
and AK and/or Licensor have not received, and to its knowledge does not know of
any facts that could give rise to, any charge, complaint, claim, demand, notice
or other communication (i) alleging any such infringement, misappropriation or
other violation, (ii) requesting that AK and/or Licensor take a license from any
Person or (iii) challenging the validity or enforceability of the Intellectual
Property. AK and/or Licensor has no knowledge of any current or threatened
infringement, misappropriation or other violation by any Person of the
Intellectual Property, and AK and/or Licensor has not, and has no knowledge of
any facts that would require that there be, sent or otherwise communicated to
any Person any charge, complaint, claim, demand or notice asserting
infringement, misappropriation or other violation of any of any such
Intellectual Property; and

     (f) Licensor has provided Covanta with a true and correct copy of the
Rights Agreements and there has not been any amendment to the Rights Agreements
since they were executed. Licensor shall provide Covanta with a true and correct
copy of any amendments made to the Rights Agreements during the term hereof and
a copy of any additional agreements entered into by Licensor with AK or Dr.
Christian Koch regarding the rights of Licensor with respect to the Technology.
Licensor shall provide Covanta with a copy of any default notice or any similar
communications received by Licensor from AK during the term hereof and provide
Covanta with updates from time to time regarding the resolution of any such
termination notice. Licensor shall not agree to or make any amendment to any of
the Rights Agreements or enter into any other agreements regarding its rights to
the Technology that would reduce or affect any of Covanta’s rights under this
Agreement.

ARTICLE 9 – RESOLUTION OF DISPUTES

Section 9.1 Dispute Resolution. The Parties agree to cooperate with each other
in good faith to try to resolve any controversy or dispute between them arising
under this Agreement (each a “Dispute”) in accordance with the following
procedures:

     (a) If a Dispute cannot be resolved informally, such Dispute shall
initially be referred, through written notice by one Party to the other Party,
to a meeting of senior management representatives of the Parties. The senior
management representatives will meet to resolve the Dispute within fifteen (15)
days following presentation of the matter to them.

     (b) If the Dispute cannot be resolved pursuant to Section 9.1(a), the Chief
Executive Officers of the Parties shall meet to resolve the Dispute within
fifteen (15) days following the conclusion of the consideration of the Dispute
under Section 9.1(a) .

18

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     (c) If the matter is not resolved within thirty (30) days of the written
notice in Section 9.1(a), either Party may submit the Dispute to arbitration by
submitting a Request for Arbitration pursuant to Article 4 of the Rules of
Arbitration of the ICC or such equivalent arbitration rules of the ICC then in
effect (the “ICC Rules”), provided that nothing in this Agreement shall prevent
or delay either Party from applying for interim or conservatory measures
pursuant to Article 23 of the ICC Rules.

Section 9.2 Arbitration of Unresolved Disputes.

     (a) All Disputes arising out of or in connection with this Agreement that
are not resolved in accordance with the provisions of Section 9.1 shall be
finally settled under the ICC Rules by binding arbitration conducted in the
English language and held in Washington, D.C. before a panel of three (3)
arbitrators. Notwithstanding anything to the contrary in the ICC Rules, the
following procedures shall apply for the appointment of the three (3)
arbitrators. Each Party shall appoint one (1) arbitrator, obtain its appointee’s
acceptance of such appointment and deliver written notification of such
appointment and acceptance to the other Party within thirty (30) days from the
date that the Dispute was submitted to arbitration. If a Party fails to deliver
written notification of its appointment of an arbitrator and his/her acceptance
within the time period provided in this Section 9.2, then such arbitrator shall
be appointed by the ICC in accordance with the ICC Rules and be deemed a
Party-appointed arbitrator for all purposes hereof. The first two arbitrators so
selected shall select the third arbitrator (who shall act as chairman of the
arbitration proceedings), prior to the thirtieth (30th) day following the
appointment of the second Party-appointed arbitrator. If the Party-appointed
arbitrators are unable to select a neutral arbitrator, they shall jointly submit
a list of four names (two each) to the ICC, which shall select the third
arbitrator from the list submitted to it.

     (b) No arbitrator shall be a past or present employee or agent of, or
consultant or counsel to, a Party or any Affiliate of a Party, unless such
restriction has been waived in writing by the other Party to the proceeding.

     (c) The substantive law governing the Dispute shall be the laws of the
State of New York.

     (d) The arbitrators shall have the sole power and authority to determine
the arbitrability of any Dispute arising under or relating to this Agreement or
the subject matter hereof. Subject to any other relevant limitations set forth
elsewhere herein, the arbitrators will have the power to award any type of
relief that is just and appropriate in the arbitrators’ discretion, including
compensatory damages, injunctive orders, orders for specific performances and
declarations of rights.

     (e) The arbitrators shall not have power, however, to award punitive,
consequential, exemplary or treble damages or any other type of relief in the
nature of a penalty, and the Parties hereby expressly waive any right they might
otherwise have to such relief. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY

19

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

WITH RESPECT TO ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 9.3 Finality; Enforcement. Any decision or award of a majority of an
arbitral panel, as applicable, shall be final and binding upon the Parties. Each
Party agrees that the arbitral award may be enforced against it or its assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof. The Parties hereby waive any
right to appeal or to review of the decision or the award of an arbitral panel
by any court or tribunal and also waive any objections to the enforcement of
such decision or award.

Section 9.4 Costs. The costs of arbitration shall be paid in accordance with the
decision of the arbitral panel pursuant to the ICC Rules.

Section 9.5 Continuing Performance Obligations. The existence of any Dispute or
the pendency of the Dispute resolution procedures set forth herein will not
relieve or excuse a Party from its ongoing duties and obligations under this
Agreement, and the Parties shall nevertheless proceed with the performance of
this Agreement in accordance with the terms hereof.

ARTICLE 10 – TERMINATION

Section 10.1 Termination Rights. This Agreement may be terminated by either
Party in the case of the failure of the other Party to fulfill any of its
material obligations hereunder (a “Default”) on ninety (90) days’ prior written
notice to the Party in Default, such notice to specify the performance failure
of such Party.

Section 10.2 Cure Rights. Notwithstanding anything contained herein to the
contrary, a Party that is in Default shall be entitled to cure such Default by
satisfying its performance obligation prior to the end of such ninety (90) day
period. Furthermore, if such Party is diligently proceeding to cure such Default
but such cure cannot be accomplished within such ninety (90) day period, the
Party in Default shall be given up to an additional sixty (60) days to cure the
Default so long as such Party continues to diligently pursue curing the Default.
If the Default is cured by the Party that is in Default prior to the end of the
cure period, then the notice of termination shall be null and void. If a Party
fails to cure a Default, then this Agreement shall terminate on the date set
forth in the notice of Default, but in no event prior to ninety (90) days
following the issuance of such notice of Default.

Section 10.3 Right to Retain the License. Notwithstanding anything contained
herein to the contrary, if Licensor is in Default for a failure to perform any
material obligation hereunder, Covanta shall retain all the license rights and
other rights granted to Covanta hereunder, without any obligation to purchase
any System through Licensor. In such case, Covanta shall place all Purchase
Orders through AK.

20

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Section 10.4 Termination by Licensor. If Licensor terminates this Agreement
based on a failure of Covanta to fulfill any of its material obligations
hereunder, Covanta shall not be relieved of the limitations and restrictions
imposed by this Agreement upon the use or dissemination of the Technology and/or
the Systems which is not at such time in the public domain; and that for
installed Systems, Covanta shall retain all the license rights and other rights
granted to Covanta hereunder.

ARTICLE 11 – GENERAL PROVISIONS

Section 11.1 Expenses. Except as is otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution and performance of this Agreement.

Section 11.2 Confidentiality. The Parties agree to maintain the confidentiality
of this Agreement and the terms and conditions hereof. Any public announcements
or similar publicity with respect to this Agreement shall be issued at such time
and in such manner as the parties shall jointly determine. Notwithstanding the
foregoing, each Party (and its Affiliates) shall have the right to make all such
disclosures as required by applicable law or by any governmental body, including
any stock exchange or securities market to whose regulations or disclosure
requirements a Party is subject, without the consent of the other Party hereto;
provided, however, that in the event of any such required disclosure, the
disclosing Party (and its Affiliates), to the extent reasonably practicable,
shall provide the other Party with advance notice of any such disclosure and an
opportunity to comment thereon. The parties acknowledge that it is their intent
to limit, to the fullest extent possible, any publicity regarding their joint
cooperation during the Interim Period, it being recognized, however, that
Covanta will need to contact public officials in connection with securing
permits or other approvals for the Demonstration Plant. In such regard, Covanta
will undertake to obtain assurances of confidentiality from such public
officials, but disclosures may nevertheless result.

Section 11.3 Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), (ii)
sent by telecopier (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (iii) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

Licensor:

AlphaKat - Global Energy GmbH
Schulstrasse 8

21

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

96155 Buttenheim, Germany
Attention: Chief Executive Officer
Facsimile: +49-9545-950325

Covanta:

Covanta Energy Corporation
c/o Covanta Holding Corporation
40 Lane Road
Fairfield, NJ 07004, USA
Attention: General Counsel
Facsimile: +1-973-882-7357

Section 11.4 Waiver. Neither the failure nor any delay by either Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (i) no claim or
right arising out of this Agreement can be discharged by one Party, in whole or
in part, by a waiver or renunciation of the claim or right unless in a writing
signed by the other Party, (ii) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given and (iii) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

Section 11.5 Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the Parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the Party to be charged
with the amendment.

Section 11.6 Assignment. Neither Party may assign its rights under this
Agreement, in whole or in part, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, except that
each Party may make an assignment of this Agreement to an Affiliate (so long as
such Party remains liable for its obligations hereunder following such
assignment) and each Party may make a collateral assignment of its rights
hereunder to one or more lender(s) in connection with the financing being
arranged by such Party. In the case of a collateral assignment by one Party to
one or more lenders, the other Party shall, if requested to so, negotiate the
terms of a consent to assignment in good faith and enter into such consent
without delay. Notwithstanding the

22

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

foregoing, a Party may withhold its consent in the case of a proposed assignment
to any Person that is a Competitor of the Party whose consent is being sought.

Section 11.7 Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid, illegal or unenforceable only in part
or degree will remain in full force and effect to the extent not held invalid,
illegal or unenforceable.

Section 11.8 Governing Law. This Agreement will be governed by, and construed in
accordance with the laws of, the State of New York without regard to its
conflicts of law (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

Section 11.9 No Power of Representation. Neither Party shall have the authority
or right under this Agreement to, nor shall either Party hold itself out as
having the authority or right under this Agreement to, (i) assume, create or
undertake any obligation of any kind whatsoever, express or implied, on behalf
of or in the name of the other Party without the express prior written consent
of such other Party or (ii) accept service of any legal process addressed to or
intended for such other Party.

Section 11.10 No Partnership. Nothing in this Agreement shall be construed as
creating a partnership, association, joint venture or any other legal entity
between the Parties (including their Affiliates), nor a fiduciary relationship
between the Parties (including their Affiliates).

Section 11.11 No Third Party Beneficiaries. No provision of this Agreement is
intended or is to be construed to confer upon any Person, other than the Parties
and their respective Affiliates and successors and permitted assigns, any rights
or remedies under or by reason of this Agreement, except for all Purchasers and
Third Party Purchasers to the extent provided for in Section 2.6.

Section 11.12 Counterparts and Facsimile Signatures. This Agreement, and any
other agreement, instrument, certificate of other documents desirable to be
executed and delivered in order to consummate the Contemplated Transactions, may
be executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. Any such document may be
executed by facsimile signature. The signatures below of Covanta and Licensor
also serve to state their agreement and position as parties to the
“Acknowledgement and Agreement” which is being signed below by Dr. Christian
Koch and AK.

[Signature page follows]

23

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  ALPHAKAT - GLOBAL ENERGY GMBH                     By: /s/ Yossi Raz     Yossi
Raz, Chief Executive Officer     Date: February 6, 2008               COVANTA
ENERGY CORPORATION                     By: /s/ Timothy J. Simpson     Timothy J.
Simpson, Executive Vice     President and General Counsel     Date: February 6,
2008

Acknowledgment and Agreement:

Dr. Christian Koch, in his capacity as President of AK and his individual
capacity hereby, as signed below, acknowledges he has reviewed this License
Agreement in its entirety, agrees to all of the terms hereof and confirms that
the representations and warranties that are made in Section 8.2 are true and
correct.

AK owns or has sufficient rights, and has granted Licensor sufficient rights, to
allow Covanta to exercise the rights granted under the License Agreement. If for
any reason the rights granted to Covanta by Licensor are not sufficient to allow
Covanta to exercise its rights under the License Agreement, Dr. Christian Koch
or AK shall convey or cause to be conveyed any and all further rights needed by
AK or Licensor to permit Covanta to exercise such rights under the License
Agreement. If the rights granted or to be granted to Licensor are terminated for
any reason or if Licensor ceases to exist, AK shall enter into a substantially
similar form of license agreement with Covanta, such new license agreement to
preserve the Full Rights and/or the Qualified Rights granted to Covanta in
Territory A and Territory B. Dr. Christian Koch agrees that he will cause AK to
perform its obligations hereunder.

All capitalized terms herein have the meanings given in the License Agreement.

By:  /s/ Dr. Christian Koch
Dr. Christian Koch

24

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Date: February 6, 2008

25

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

EXHIBIT 1 – RIGHTS AGREEMENTS

Terms of Agreement dated May 2, 2007
Shareholders’ Agreement dated July 10, 2007
Articles of Association of Licensee dated November 14, 2007 and November 22,
2007

26

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

EXHIBIT 2 – PATENTS

 

 

 

 

 

27

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------